Title: To George Washington from Certain Inhabitants of New York City, 9–14 July 1776
From: Certain Inhabitants of New York City
To: Washington, George


New York, 9–14 July 1776. “Your Memorialists are of Opinion that suffering Tories to remain in this City or near it on Long Island & Shrewsbury &ca will be attended with much danger. . . . Your Memorialists therefore pray your Excellency that orders may be given for the removal of dangerous persons from this City and other Places to some distant parts in the Country, that the minds of your Memorialists and other Friends to our Cause may be relieved from their Uneasiness.”
